Citation Nr: 1121342	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma to include headaches, dizzy spells, and blurred vision. 

2.  Entitlement to service connection for a cervical spine disability, to include as a residual of head trauma. 

3.  Entitlement to service connection for a lumbar spine disability, to include as a residual of head trauma.

4.  Entitlement to service connection for a right knee disability, to include as a residual of head trauma. 

5.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and cubital tunnel syndrome, to include as a residual of head trauma. 

6.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as a residual of head trauma. 
7.  Entitlement to service connection for a vascular disability of the right lower extremity, to include as a residual of head trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran did not incur a traumatic brain injury (TBI) during active duty service; his two head injuries were productive of scalp lacerations.

2.  Chronic headaches, dizzy spells, and blurred vision were not present in service or until years thereafter and are not etiologically related to the Veteran's military service. 

3.  A cervical spine disability, currently diagnosed as degenerative changes of the cervical spine, was not present in service or until years thereafter and is not etiologically related to the Veteran's military service. 

4.  A lumbar spine disability, currently diagnosed as degenerative disc disease and degenerative changes of the lumbar spine, was not present in service or until years thereafter and is not etiologically related to the Veteran's military service.

5.  A right knee disability was not present in service or until years thereafter and is not etiologically related to the Veteran's military service.

6.  A neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and cubital tunnel syndrome, was not present in service or until years thereafter and is not etiologically related to the Veteran's military service.

7.  A neurological disability of the bilateral lower extremities was not present in service or until years thereafter and is not etiologically related to the Veteran's military service.

8.  A vascular disability of the right lower extremity, currently diagnosed as right leg claudication, was not present in service or until years thereafter and is not etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Chronic headaches, dizzy spells, and blurred vision are not residuals of head trauma and were not incurred or aggravated as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A cervical spine disability was not incurred in or aggravated by active duty service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A lumbar spine disability was not incurred in or aggravated by active duty service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.
4.  A right knee disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  A neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and cubital tunnel syndrome, was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  A neurological disability of the bilateral lower extremities was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

7.  A vascular disability of the right lower extremity was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they are residuals of multiple head injuries incurred during active duty service.  He has also reported incurring a right knee injury during service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Headaches, Dizziness, Blurry Vision

The Veteran contends that he experiences chronic headaches, dizziness, and blurred vision as residuals of head trauma incurred during active duty service.  In statements throughout the claims period, he reported that he first injured his head in 1970 when he was assaulted by a drunken squad leader with a second injury occurring in 1971 when a car hood fell on his head.  The Veteran has also stated that he fell and injured his head while serving in Korea, but has not reported any specifics regarding this incident.  

Service treatment records document two incidents of lacerations to the scalp.  The first occurred in August 1970 when the Veteran was involved in a fight in the barracks and was struck on the back of the head.  There was no loss of consciousness, no fracture, and the Veteran was treated with sutures.  In October 1970, the Veteran was seen with complaints of frequent headaches.  He denied episodes of dizziness and was diagnosed with traumatic neuralgia.  Almost a year later, in August 1971, the Veteran was treated for a second laceration to the head.  Again, there was no loss of consciousness and the Veteran was neurologically normal.  The Veteran's head, scalp, and neurologic systems were normal at the July 1972 separation examination and he denied experiencing frequent headaches, dizzy spells, and eye trouble on the accompanying report of medical history.  

The post-service record contains several findings of chronic headaches, dizzy spells, and blurry vision.  The Board therefore finds that the evidence establishes the presence of a current disability.  In addition, the Veteran has reported incurring head trauma during service and service records document two instances of scalp lacerations.  The Board therefore finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, the Board finds that the weight of the competent evidence is against a link between the Veteran's headaches, dizzy spells, and blurred vision and active duty service.  Rather, the evidence of record establishes that the Veteran did not incur a TBI during service and his current complaints are instead related to other disabilities including ear infections and sinusitis. 

The Veteran first complained of dizziness in May 1993 at the Asheville VA Medical Center (VAMC), more than 20 years after his separation from active duty service.  An ear infection and vestibular neuritis were diagnosed.  Similarly, the Veteran's first complaints of headaches in October 1994 were not attributed to a head injury, but were instead associated with an upper respiratory infection.  In August 2002, the Veteran reported a one month history of headaches to his private physician, and was diagnosed with sinusitis.  His complaints of dizzy spells and headaches were also associated with ear infections and sinus problems during visits to the VAMC in November 2003 and January 2005. 

Several VA contract examiners who examined the Veteran at various times during the appeals period have also determined that his complaints of headaches, dizziness, and blurred vision are not residuals of any head trauma during service.  The Veteran's first VA contract examination was conducted in May 2003 and the examiner concluded that the Veteran's headaches were vascular migraines not of the type associated with injury.  Although service records were not available at the time of the examination, the Veteran's claims folder was available and reviewed by a March 2008 VA contract examiner who diagnosed tension headaches and blurred vision.  The March 2008 examiner concluded that there were no chronic residuals from the Veteran's in-service scalp lacerations.  Similar conclusions were rendered by VA contract examiners following neurobehavioral and TBI examinations in 2009.  The August 2009 neurological examination showed evidence of cognitive impairment, but the physician who examined the Veteran in June 2009 and July 2009 found that the Veteran did not experience a TBI during service and any currently present cognitive impairment was congenital.  The examiner noted that the service records showed only minor head trauma resulting in scalp lacerations with no past or current symptoms suggestive of a TBI.  The examiner also concluded that the Veteran's headaches and other nonspecific symptoms began long after his in-service head trauma and were not etiologically related to the head injuries incurred during active duty service.  The opinions of the June and July 2009 contract examiner considered all of the pertinent evidence of record and included a complete rationale for the opinions stated, relying on and citing to the records reviewed.  They are therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The only medical evidence in support of the Veteran's claim consists of a March 2009 treatment record from a neurological consultation at the Asheville VAMC.  Based on the Veteran's reported history of two in-service head injuries, he was diagnosed with post-traumatic migraine headaches.  Although this evidence implies a relationship between the Veteran's  headaches and in-service head trauma, the Board notes that medical records reflecting the Veteran's own reported history of the etiology of his disability do not, without more, constitute competent medical evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  The failure of the VA neurologist to review the Veteran's service treatment records prior to the rendering of the medical opinion is also significant, given that they only document the incurrence of scalp lacerations during service.  The Board therefore finds that the opinion of the VA neurologist is not very probative.  See Nieves- Rodriguez, supra.

The Board has also considered the statements of the Veteran connecting his disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Veteran is competent to describe the features, symptoms, and onset of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

After review of the record, the Board finds that the history reported by the Veteran of a continuity of symptoms since service is not credible.  In a statement accompanying his October 2002 claim for service connection, the Veteran stated that he has experienced chronic headaches ever since his head injuries during active duty service.  However, this reported history is contradicted by other statements made by the Veteran at various times during the claims period.  At the time of his separation from active duty, the Veteran explicitly denied experiencing frequent headaches, dizzy spells, and eye trouble on a July 1972 report of medical history.  In addition, despite undergoing treatment for headaches and dizziness at the VAMC as early as May 1993, the Veteran never related his symptoms to prior head injuries or even reported that past head trauma had occurred.  In fact, the Veteran never provided a history of head trauma during service until his claim for compensation was received in October 2002.  The Board finds that the Veteran's statements and history provided in connection with contemporaneous medical treatment, such as during service, are more credible than statements made for compensation purposes 30 years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

Thus, the Board finds that the balance of the evidence of record weighs heavily against the Veteran's claim for service connection.  The highly probative opinions of multiple VA contract examiners outweigh the single medical opinion in favor of the claim, that of the March 2009 VAMC neurologist, and the history of a continuity of symptoms reported by the Veteran that the Board has determined is not credible.  The Board therefore concludes that the evidence is against a nexus between the claimed disability and active duty service.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Cervical Spine and Lumbar Spine 

The Veteran contends that he incurred chronic disabilities of the cervical and lumbar spine due to head trauma during active duty service.  As noted above, service records document two instances of head injuries in August 1970 and August 1971 that resulted in lacerations to the scalp.  Service records are negative for complaints or treatment related to the cervical or lumbar spine, and the Veteran's spine was normal during the examination for separation in July 1972.  The Veteran also denied experiencing recurrent back pain on a July 1972 report of medical history. 

The record establishes the presence of current cervical and lumbar spine disabilities.  During an October 2002 examination provided by the Social Security Administration (SSA), X-rays demonstrated mild degenerative changes of the cervical spine.  The Veteran was also diagnosed with degenerative disc disease of the lumbar spine by a May 2003 VA contract examiner and degenerative arthritis of the lumbar spine by a March 2008 VA contract examiner.  Although service treatment records do not document complaints related to the spine, they do document the incurrence of two head injuries.  The Board therefore finds that the first two elements necessary for service connection, a current disability and an in-service injury, are demonstrated.

With respect to the third element of service connection, a link between the current disability and in-service injury, the Veteran has not reported a continuity of symptomatology since service.  The history he has provided is to the effect that his current cervical and lumbar spine disabilities are due to in-service head trauma, but did not manifest symptoms until many years after active duty service.  Records of post-service treatment document complaints of low back pain beginning in July 1995 at the VAMC when the Veteran reported a history of back pain for the past six months and denied any prior injury.  The Veteran also complained of neck pain during the October 2002 SSA examination, when he reported a nine to ten year history of cervical and lumbar pain.  Thus, there is no record of a cervical or lumbar spine disability until many years after the Veteran's separation from active duty and no evidence of arthritis within a year from the Veteran's separation from military service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  

The record is also entirely negative for competent evidence of a link between the Veteran's cervical and lumbar spine disabilities and any incident of active duty service.  None of the Veteran's treating physicians have attributed his spinal conditions to active service or the August 1970 and 1971 head injuries, and the March 2008 VA contract examiner found that the Veteran had no current residuals from his in-service head trauma.  The Board has considered the testimony of the Veteran connecting his current spine disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr at 307-308; see Grover at 112.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of back pain, but notes that the Veteran's own reported history dates the onset of cervical and lumbar pain to many years after active service.  In any event, his opinion as to the cause of his cervical and lumbar pain simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed cervical and lumbar disabilities were more than 20 years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's current disabilities are related to active duty service, including the two incidents of head injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the finding of a nexus between the claimed disabilities and service, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).




Right Knee

The Veteran contends that a right knee disability was incurred due to active duty service.  He has claimed that his right knee condition is due to two in-service head injuries and has also reported incurring a right knee injury during service.  Service treatment records are negative for treatment, complaints, or injuries related to the right knee, and the Veteran's lower extremities were found to be normal at the July 1972 separation examination.  The Veteran also denied a history of a trick knee on a July 1972 report of medical history. 

The Veteran was first diagnosed with a right knee disability upon VA contract examination in May 2003 when a right knee strain was identified.  A right medical meniscus tear was also found following a September 2003 MRI.  However, the Veteran first complained of knee problems to his private physician in August 2002.  No diagnosis was rendered at that time, and the Veteran's right knee was essentially normal during an October 2002 SSA examination.  He continued to complain of right knee pain while undergoing treatment at the VAMC, but a January 2003 X-ray was normal and the Veteran reported a six month history of his right knee giving out.  During a May 2003 VA orthopedic surgical consultation, the Veteran stated that his right knee problems began approximately one year prior when he was replacing brake pads on a car.  

Service records do not document any injuries to the knee during service, but the Veteran is competent to report that such an injury occurred.  In addition, service records show that the Veteran incurred two head injuries while on active duty.  Although the Veteran has not provided a clear statement regarding how his head injuries led to a knee disability, the Board will resolve reasonable doubt in his favor with respect to the second element of service connection-an in-service injury-and find that this element is present.  

With respect to the third element of service connection, the evidence of record does not establish a link between the Veteran's current right knee disability and any incident of active duty service.  There is no medical evidence in support of the claim, and while the Veteran is competent to report the onset of observable symptoms, such as knee pain, he is not competent to opine as to medical etiology or render medical opinions.  See Barr at 307-308, Grover at 112; see also Jandreau at 1376-1377; Buchanan at 1336.  Furthermore, the Veteran has reported a contradictory history regarding the onset of knee symptoms while undergoing contemporaneous medical treatment; treatment records from the VAMC clearly document consistent reports of knee pain beginning in 2002, 30 years after the Veteran's separation from service.  The Veteran also denied a history of knee problems at the time of his separation from service.  The Board therefore finds that the Veteran's reported history regarding the onset of his knee problems is not credible.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed right knee disability was 30 years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's right knee disability is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Disabilities of the Upper and Lower Extremities

The Veteran contends that service connection is warranted for neurological disabilities of the upper and lower extremities and a vascular disability of the right lower extremity.  He specifically contends these disabilities were incurred due to head trauma during active duty service, but has not provided any specific argument in support of this claim.  

Service records document the occurrence of two head injuries in August 1970 and August 1971, but are negative for treatment or complaints related to the extremities.  The Veteran's upper and lower extremities and neurological system were normal at the July 1972 examination for separation, and the Veteran did not report any problems with his extremities on the July 1972 report of medical history.  Although service records do not show any treatment specific to the extremities, the Veteran incurred two head injuries during service and the Board will resolve reasonable doubt in his favor with respect to the second element of service connection-an in-service injury-and find that this element is demonstrated.  

The record establishes current disabilities of the bilateral upper and lower extremities.  With respect to the upper extremities, the Veteran was diagnosed with left cubital tunnel syndrome and bilateral carpal tunnel syndrome in October 1994 based on a nerve conduction study performed at the VAMC.  VA Treatment records not a history of arm pain since 1986, and the Veteran has continued to undergo treatment for these conditions to the present day.  Regarding the lower extremities, low back pain with sciatic neuropathy of the legs was diagnosed by a February 1996 VA examiner based on the Veteran's complaints of radiating pain.  The Veteran also complained of poor circulation in his legs during an August 2002 SSA examination, and was diagnosed with vasospasm and mild ischemic changes of the lower extremities by another SSA examiner in August 2004.  More recently, claudication of the right leg was diagnosed by a VAMC physician in July 2009.  

Although the record establishes the presence of current disabilities of the extremities and an in-service injury, the Board finds that the evidence weighs against the finding of a nexus between them.  There is no medical evidence in support of the Veteran's claims, and none of his treating physicians or VA contract examiners have identified a link between his disabilities of the extremities and service.  In addition, the earliest evidence of these conditions dates many years after the Veteran's separation from active service.  The absence of any clinical evidence both during and for decades after service weighs against a finding that the Veteran's neurological and vascular disabilities were present for the many years between service and his more recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has also considered the statements of the Veteran attributing his upper and lower extremity disabilities to his in-service head injuries, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr at 307-308; see Grover at 112.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of neurological and vascular symptoms in his upper and lower extremities, but finds that his opinion as to the cause of these symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied. 38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2002 and February 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the September 2009 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA.  Records of VA treatment associated with the claims folder date from November 1986 to July 2009.  Although the Veteran reported in an October 2008 statement that he received VA medical care at the Asheville VAMC prior to 1986, a February 2009 response from the Asheville VAMC indicated that records dated prior to November 1986 were not available for procurement.  The RO notified the Veteran in a May 2009 letter that records prior to 1986 were not available, and the Veteran replied later that month that he had no VAMC records in his possession.

The Veteran has also reported undergoing private treatment in the early 1980s at Hazelwood Family Practice and the Owen and Smith Clinic.  Although the Veteran initially indicated in a February 2003 statement that records from the Hazelwood Practice were in storage and had been requested on his behalf, no records from this facility were ever received.  In October 2008, the Veteran stated that he had no idea what happened to his records from the Hazelwood Practice, and in January 2009 he clarified that one of the doctors associated with the practice was deceased and the other had moved to another area.  A February 2008 letter from the RO requested that the Veteran provide a release for the Hazelwood Family Practice with the full address, but no response to this request was received.  The Veteran's January 2009 statement also noted that the Owen and Smith Clinic no longer existed and the doctor associated with this practice was deceased.  

The Board finds that VA made reasonable efforts to obtain the VA and private records identified by the Veteran, and the record establishes that such records are not available for procurement.  See 38 C.F.R. § 3.159(c)(1,)(2) (VA will make reasonable efforts to obtain federal and private medical records until VA receives information indicating that the records do not exist or follow-up requests would be futile).  The Board also notes that the Veteran did not reply to VA's February 2008 request for a release for Hazelwood Family Practice.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and further efforts would be futile. 

The Veteran was provided VA and VA contract examinations in May 2003, March 2008, June 2009, July 2009, and August 2009.  These examinations focused on the Veteran's allegations regarding the incurrence of a TBI during active duty service.  Although VA examinations have not been conducted addressing whether the Veteran's claimed disabilities are due to any other incidents of active duty service, the Board notes that the record is wholly negative for competent evidence of an association between the Veteran's claimed disabilities and an in-service injury.  Additional VA examinations are therefore not required by the duty to the assist.  38 U.S.C.A. § 5103A(d) (West 2002); See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to service connection for residuals of head trauma to include headaches, dizzy spells, and blurred vision is denied. 

Entitlement to service connection for a cervical spine disability, to include as a residual of head trauma, is denied. 

Entitlement to service connection for a lumbar spine disability, to include as a residual of head trauma, is denied.

Entitlement to service connection for a right knee disability, to include as a residual of head trauma, is denied. 

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and cubital tunnel syndrome, to include as a residual of head trauma, is denied. 

Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as a residual of head trauma, is denied. 

Entitlement to service connection for a vascular disability of the right lower extremity, to include as a residual of head trauma, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


